Por la corte:
Vista la solicitud presentada, la corte llega a la conclusión de que cuando a un candidato se le niega la admisión debido a los delitos por él cometidos, para que este tribunal haga uso de su facultad de admitirlo al ejercicio de la profesión, es preciso que tal candidato supla prueba sa-tisfactoria de su presente condición moral. No encontramos que tal cosa se haya hecho en este caso. La mera recomen- , dación de abogados no es suficiente. A falta de prueba de una conducta que distinga señaladamente al candidato deberá éste pedir y obtener tal ayuda de la abogacía que disipe cualquier fuerte duda que exista de dicha presente condición. No estamos ejercitando la facultad de indultar sino que com-partimos con la abogacía la responsabilidad de estar razo-nablemente satisfechos de que una persona admitida a ejer-cer la abogacía debe ser digna de la confianza pública. De-negada.